      Case 4:20-cv-05640-YGR Document 509-3 Filed 04/28/21 Page 1 of 7



 1

 2
                                  UNITED STATES DISTRICT COURT
 3
                                 NORTHERN DISTRICT OF CALIFORNIA
 4
                                         OAKLAND DIVISION
 5
      EPIC GAMES, INC.,
 6                                                     Case No. 4:20-cv-05640-YGR-TSH
                       Plaintiff, Counter-defendant,
 7
                                                       [PROPOSED] ORDER ON
                            v.
 8                                                     ADMINISTRATIVE MOTION TO SEAL
      APPLE INC.,
 9                                                     Judge: Hon. Yvonne Gonzalez Rogers
                       Defendant, Counterclaimant.
10

11

12                  Having considered Epic Games, Inc.’s Administrative Motion to Seal Portions of
13   its Expert Written Direct Examinations, Attachment A to Epic Games, Inc.’s Administrative
14   Motion to Seal Portions of its Expert Written Direct Examinations, the Declaration in Support of
15   the Administrative Motion, and any declaration by Apple Inc. or any third party submitted in
16   response, pursuant to Local Rules 7-11 and 79-5(d) and (e);
17                  IT IS HEREBY ORDERED:
18       Expert Written Direct
19       Paragraph or Footnote                 Affected Party                     Ruling
               Number
20         Barnes Opening 2                         Apple

21          Barnes Opening 4                        Apple
22          Barnes Opening 5                        Apple
23          Barnes Opening 6                        Apple
24          Barnes Opening 7                        Apple
25          Barnes Opening 8                        Apple
26          Barnes Opening 9                        Apple
27          Barnes Opening 10                       Apple
28
                             [PROPOSED] ORDER ON MOTION TO SEAL
                                 Case No.: 4:20-cv-05640-YGR-TSH
     Case 4:20-cv-05640-YGR Document 509-3 Filed 04/28/21 Page 2 of 7



 1       Barnes Opening 11              Apple
 2       Barnes Opening 12              Apple
 3       Barnes Opening 13              Apple
 4       Barnes Opening 14              Apple
 5      Barnes Opening FN1              Apple
 6       Barnes Opening 15              Apple
 7       Barnes Opening 16              Apple
 8       Barnes Opening 17              Apple
 9       Barnes Opening 18              Apple
10       Barnes Opening 19              Apple
11       Barnes Opening 20              Apple
12       Barnes Opening 21              Apple
13
         Barnes Opening 25              Apple
14
         Barnes Opening 27              Apple
15
         Evans Opening 43                IDC
16
        Evans Opening FN3             Apple, IDC
17
         Evans Opening 51              Samsung
18
        Evans Opening FN5              Samsung
19
         Evans Opening 53             App Annie
20
         Evans Opening 74                IDC
21
         Evans Opening 79                IDC
22
         Evans Opening 80             App Annie
23
         Evans Opening 81                IDC
24
         Evans Opening 88               Google
25
        Evans Opening FN27              Google
26
         Evans Opening 107             Microsoft
27

28                                          -2-
                        [PROPOSED] ORDER ON MOTION TO SEAL
                            Case No.: 4:20-cv-05640-YGR-TSH
     Case 4:20-cv-05640-YGR Document 509-3 Filed 04/28/21 Page 3 of 7



 1       Evans Opening 141              Apple
 2       Evans Opening 149              Apple
 3      Evans Opening FN46              Apple
 4     Evans Opening Table 3            Apple
 5       Evans Opening 153              Apple
 6      Evans Opening FN47              Apple
 7      Evans Opening FN48              Apple
 8      Evans Opening FN49              Apple
 9      Evans Opening FN50              Apple
10     Evans Opening Figure 2           Apple
11       Evans Opening 154              Apple
12      Evans Opening FN51              Apple
13
        Evans Opening FN52              Apple
14
         Evans Opening 172               Valve
15
         Evans Opening 173               Valve
16
        Evans Opening FN65               Valve
17
         Evans Opening 177             Microsoft
18
         Evans Opening 177               Valve
19
         Evans Opening 182              Apple
20
         Evans Opening 183              Apple
21
         Evans Opening 184              Apple
22
        Evans Opening FN74              Apple
23
       Evans Opening Figure 3           Apple
24
         Evans Opening 188              Apple
25
       Evans Opening Table 7            Apple
26
         Evans Opening 189              Apple
27

28                                           -3-
                         [PROPOSED] ORDER ON MOTION TO SEAL
                             Case No.: 4:20-cv-05640-YGR-TSH
     Case 4:20-cv-05640-YGR Document 509-3 Filed 04/28/21 Page 4 of 7



 1      Evans Opening FN77                Apple
 2     Evans Opening Figure 4             Apple
 3     Evans Opening FN105                Apple
 4       Evans Opening 229                Apple
 5     Evans Opening Figure 5             Apple
 6     Evans Opening FN108                Apple
 7       Evans Opening 241                Match
 8       Evans Opening 242              Microsoft
 9       Evans Opening 270                Apple
10     Evans Opening Table 8         Apple, App Annie
11       Evans Opening 288                Apple
12       Evans Opening 295                Apple
13
       Evans Opening FN126                Apple
14
         Rossi Opening 49                 Apple
15
          Cragg Rebuttal 9               Spotify
16
         Cragg Rebuttal 56                Apple
17
       Cragg Rebuttal Figure 4            Apple
18
         Cragg Rebuttal 57                Apple
19
         Cragg Rebuttal 65               Spotify
20
         Cragg Rebuttal 69               Spotify
21
         Cragg Rebuttal 70               Spotify
22
       Cragg Rebuttal Figure 8           Spotify
23
         Cragg Rebuttal 71               Spotify
24
        Cragg Rebuttal FN10              Spotify
25
         Cragg Rebuttal 94                Apple
26
      Cragg Rebuttal Figure 18            Apple
27

28                                            -4-
                          [PROPOSED] ORDER ON MOTION TO SEAL
                              Case No.: 4:20-cv-05640-YGR-TSH
     Case 4:20-cv-05640-YGR Document 509-3 Filed 04/28/21 Page 5 of 7



 1       Cragg Rebuttal 95           Apple, App Annie
 2    Cragg Rebuttal Figure 19          App Annie
 3       Cragg Rebuttal 99                Apple
 4    Cragg Rebuttal Figure 21            Apple
 5       Cragg Rebuttal 100               Apple
 6    Cragg Rebuttal Figure 22            Apple
 7       Cragg Rebuttal 102               Apple
 8    Cragg Rebuttal Figure 23            Apple
 9       Cragg Rebuttal 103               Apple
10    Cragg Rebuttal Figure 24            Apple
11       Cragg Rebuttal 105               Apple
12    Cragg Rebuttal Figure 25            Apple
13
       Evans Rebuttal Table of
14                                        Apple
              Contents
15
          Evans Rebuttal 2                Apple
16
        Evans Rebuttal FN11              Samsung
17
         Evans Rebuttal 34            Apple, Google
18
        Evans Rebuttal FN34              Google
19
        Evans Rebuttal FN 38              Apple
20
         Evans Rebuttal 36                Apple
21
         Evans Rebuttal 40                Apple
22
         Evans Rebuttal 42                Apple
23
         Evans Rebuttal 43                Apple
24
         Evans Rebuttal 44                Apple
25
         Evans Rebuttal 45                Apple
26
        Evans Rebuttal FN50               Apple
27

28                                            -5-
                          [PROPOSED] ORDER ON MOTION TO SEAL
                              Case No.: 4:20-cv-05640-YGR-TSH
     Case 4:20-cv-05640-YGR Document 509-3 Filed 04/28/21 Page 6 of 7



 1      Evans Rebuttal FN52             Apple
 2      Evans Rebuttal FN54             Apple
 3       Evans Rebuttal 46              Apple
 4       Evans Rebuttal 47              Apple
 5       Evans Rebuttal 49              Apple
 6      Evans Rebuttal FN58             Apple
 7      Evans Rebuttal FN59             Apple
 8       Evans Rebuttal 52               Valve
 9      Evans Rebuttal FN65              Valve
10       Evans Rebuttal 64              Apple
11       Evans Rebuttal 71              Apple
12       Evans Rebuttal 74              Apple
13
          Lee Rebuttal 35               Apple
14
         Lee Rebuttal FN18              Apple
15
          Lee Rebuttal 63               Apple
16
         Lee Rebuttal FN30              Apple
17
          Lee Rebuttal 67               Apple
18
          Lee Rebuttal 68               Apple
19
         Lee Rebuttal FN37              Apple
20
         Lee Rebuttal FN38              Apple
21
         Lee Rebuttal FN39              Apple
22
          Lee Rebuttal 99               Apple
23
         Lee Rebuttal FN76              Apple
24
          Lee Rebuttal 119              Apple
25
         Lee Rebuttal FN89              Apple
26
       Mathiowetz Rebuttal 12           Apple
27

28                                           -6-
                         [PROPOSED] ORDER ON MOTION TO SEAL
                             Case No.: 4:20-cv-05640-YGR-TSH
     Case 4:20-cv-05640-YGR Document 509-3 Filed 04/28/21 Page 7 of 7



 1     Mathiowetz Rebuttal 70           Apple
 2     Mathiowetz Rebuttal 71           Apple
 3

 4              IT IS SO ORDERED.
 5

 6   DATED:
 7                                        HON. YVONNE GONZALEZ ROGERS
                                          UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                           -7-
                         [PROPOSED] ORDER ON MOTION TO SEAL
                             Case No.: 4:20-cv-05640-YGR-TSH
